WR-49,534-25
 EX   PARTE                                    IN   THE   CRIMINAL   COURT
GREGORY ALLEN CLAYBON                          OF   APPEALS   OF   TEXAS
              PETITIONER

                                                          'HVED IN
                                               COURT OF CRIMINAL APPEALS
                                                      JUL 3 i 2015

                                                    AbelAcoste.Cteik


                           NO. 49,534

         PETITION FOR                   REVIEW
COME NOW,GREGORY A.CLAYBON,petitioner,who wishes that the judges
of this said court allow himathe .right to chellenge the findings
of facts and conclutions of law that was submitted by the state
on April 7,2004 as being fictitious and a fabrication.The current
claims and issues have not been and could not have been presented
previously in my original application because the factual and
legal basis for this claim was unavailable on the date the appli
cant filed his previous application.

  The Dallas County District Attorney and the Judge of said court
know that the Judges of the Criminal Court of Appeals has the
authority to go back over old cases for the sake of justice.The
state keeps claiming that my plea was a voluntary plea of guilty.
If the state continues to claims this as factual,should the state
be required to submit to this court the original court room court
reporters transcribed notes of that hearing to proove tha what .
they claim is the truth.This document should also show that I was
given a fair and non-partial trial,and that none of my rights was
not violated by the court or by the state.Require that they show
proof of their sayings.

The state deceived this court when they knowingly and' Ideliberate-
ly submitted their facts findings and conclutions of law on April
seventh of 2004 due to the fact   tha it was   indeed a     fictitous      and
fabricated document and she knew she was submitting falsified and
fabricated document.Her action should be concidered an act of
unethical behavior,on her part.

I submitted and attached thereto and incorporated therein as ex
hibits  the preponderance of proof needed to prove my case,but
the state has rejected this proof because they wish to only pro
tect the reputation of their office.

The Dallas County District Attorney and the Judge of said court
is also asking this court to also reject the preponderance of
proof that I have submitted.They are telling this court that I
should not have the right to present to this court any proof that
will show that ILam the one who is actually showing this court ': s
the truth concerning the violations the state committed against
me from start to finish.The State and the Judge of the said court
refused to accept the proof thereby rejecting it.They know and i;.':
they took advantage of the fact that the higher courts takes the
side of the state,that's why she submitted her fictious and fabr^
icated court room scenario of August 5,1998.She knew that this
court would accept it at face value and not question it's truths
fulness.I beg this court to question the authenticity of that
document.

I also submitted by preponderance of proof the indictment attach
thereto and incorporating therein as exhibit number two.This do--
cument should also be examined.The state says they can not find
any thing wrong with this document.theycan not authenticate this
because it does not have a dallas county district clerk's stamp
on it to make it a legal document.


I also submitted to the court the preponderance of proof showing
that the judge had used duress on august 5,1998 to get me into
excepting another year of probation.The state said that I had
been released from jail and faild to abide by the new stipulation
to attend a   rehabilatation clenict.I know that this..new informa-kl
tion should have been submitted along with the other exhibits but
could I please submit this document as exhibit X,this exhibit / ...
will show that I could not have violated the stipulations of my
probation.lt shows that I had not been released for jail and was
rearrested because I failed to carry out my end of the agreement.
From June eighth to the ninth of January 1999 I was incarcirated.
This document does not have a signature of my so called attorney
on it.The state and the Judge of said refuse to see this.

The Dallas County District Attorney and The Judge of that said o
court says that the state did not submit any fictious and fabric
ated documents to the Criminal Court of Appeals on April 7,2004.
On august 21,2002,the judges of the court of criminal appeals re
maned my caes back to the lower court for more information on my
being denied my rights to an attorney on August 5,1998 when the
judge ordered me under duress into excepting another year of pro
bation withprfa lawyer nor did the state submit a motion to extend
my probation.

The order t&e--that was handed down from the judges of this court
was for only 120 days,but it took the state 585 days to return
their answer.The state had violated that order,The judge knew '<•.:• •
that the state was deciving this   court,the judge signed off on >. .
this knowing that it was a false   documet.they knew when this docu
ment was submitted they took for   granted that this court would
not question the truthfulness of    it.

The lower court and tha Dallas County District Attorney reviewed
the preponderance of proof showing that the document the state •:.
submitted as the court-room scenario of August 5,1998 was not a
legal document, it was'"submit ted along with the other court repo-k ,:
ters transcibed notes that was submitted to Fifth Court of Appeal
in Dallas.This document was fabricated out of the mind of Dallas
County District Attorney's mind and was submitted to the court as
an authentic document,
{^produced and submitted to the court the preponderance of proof
  but it was rejected.THE state and the judge of said court wish-
for this court to egnor the truth as well and allow the deceitful
practice to be upheld to protect the reputation of their office
and uphold the injustice against me.


I know that I submitted a few writs,it was only out of fustration
and anger.I know that I am not an Attorney but I was and still
trying to show to this court that the state and the Judge ouf the
lower court violated my rights and they are still trying get this
court to uphold their wrong doing.

The Dallas County District Attorney and The Judge of the lower
court know that I am under alife long obligation to regester each
and every year as required by law and if I do not or if Ifail to
regester $. an arrest warrant would be issued for me and I couial ;
spend up to two years in prison,Because of the state refusing to
except the preponderace of proof that I submitted as required un
der this rule I am suffering from collateral consequences because
the state deceived this court,and now is asking for this court to
help them to cover this all up and uphold their decitful practice
and protect the reputation of their office.



                              PRAYER


I pray that this court please allow .my petition to be heard be
fore this court to be reviewed along with all the information I
have submitted in order to show that my rights was denied and >:
that the Judge of the lower court along with the Dallas County
District Attorney abused the authority of their office in all '•[).•
that has been done to me and now being denied me.
I pray that the Judges of this said court acknowledge that the ..
facts findings and conclusions of law submitted by the state to
be considered by this court as fictitious and a fabricated docu
ment to decived this hohorable court and do not allow this state
to deprive me of the justice I am entitle to.
I pray that this court grant me the relifcfc I seek.



                                                Respectfully
                                                Gregory A.Claybon
                                                3701 Vilbig
                                                Dallas,Tex. 75212

   The state says that my writ should be denied because it was teefc
   not notorised.The Dallas County District Clerk notorised my writ,
   notorisation is only required when applicant submit their writ
   by mail,if the applicant submit their writ in person no notory is
   required and the state and the Dallas county District Attorney
   know this.I submitted my writ in person.
EXHIBIT   X
                                                 Lupe Valdez, Sheriff
                                        FRANK CROWLEY COURTS BUILDING
                                         133 N. RIVERFRONT BLVD., LB-31
                                                DALLAS, TEXAS 75207

                                                                                              26-Jul-15




  You have requested that this department provide you with documentation concerning the time
  you spent in the Dallas County Jail.

  The records of the Dallas County Sheriffs Department reflect that     CLAYBON,GREGORY

  with the date of birth ol 6/12/1956 a B/M              , was in the Dallas County Jail on the following dates:

  Booked into jail on       12/2/1999    and released from     ai on        9/25/2001
                                I                                                 I
  Booked into jail on       6/10/1999    and released from     ai on       10/14/1999


 llM|pa|int^iaimn- >        6/8/1998 <_ .and released»frorwj               «'1/-19/t999]
                                                                                  I
  Booked into jail on       4/29/1998    and released from       on          5/8/1998
                                                                                  I.
  Booked into jail on       4/14/1998    and released from       on         4/16/1998


  Booked into jail on          N/A       and released from       on             N/A

                                I                                                 I
  Booked into jail on          N/A       and released from       on             N/A

                                I                                                 I
  Booked into jail on          N/A       and released from       on             N/A

                                I                                                 I
  Booked into jail,on          N/A       and released from       on             N/A

                                I                                                 I
  Booked into jail on          N/A       and released from       on             N/A




  CONFIRMED BY:
  RECORDS UNIT



*"uwcw: s7i«            C   n«-rs«rvr»«i-i
                                         'WT
                  K'FPS' OEPARTMEW